Citation Nr: 0632972	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  02-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for osteoarthritis of 
the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from December 1965 to June 
1983 and from April 1986 to October 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Pittsburgh, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a videoconference hearing before the 
undersigned Law Judge in October 2003.

This matter was previously before the Board in March 2004 and 
August 2005.  


FINDINGS OF FACT

1.  The veteran's plantar fasciitis was first diagnosed many 
years after service and has not been shown to have had its 
onset during service or to be in any way causally related to 
service.

2.  Arthritis of the veteran's feet was first demonstrated 
many years after service and has not been shown to have had 
its onset during service or to be in any way causally related 
to service.


CONCLUSIONS OF LAW

1.  Plantar fasciitis was not incurred in or aggravated 
during the veteran's period of active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Bilateral foot osteoarthritis, namely that of the MTP 
joint of the great toes, was not incurred in or aggravated 
during the veteran's period of active military service nor 
may it be presumed to have been incurred during his period of 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

January 2002, March 2004, and October 2004 VCAA letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim.  The VCAA letters also 
told the veteran what types of evidence VA would undertake to 
obtain and what evidence the veteran was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The October 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that arthritis will be presumed to have been incurred 
in service if it had become manifest to a degree of ten 
percent or more within one year of the veteran's separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In any case where a veteran engaged in combat with the enemy 
during a period of war, VA shall accept as sufficient proof 
for purposes of service connection for any disease or injury 
alleged to have been incurred in or aggravated by said 
service, such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).

The veteran's service medical records reveals that at the 
time of April 1969, June 1983, and January 1986 periodic 
examinations, and at the time of the veteran's October 1988 
retirement examination, normal findings were reported for the 
feet.  On his April 1969, January 1986, and October 1988 
reports of medical history, the veteran checked the "no" 
boxes when asked if he had any foot trouble. 

There were also no complaints or findings of foot trouble in 
the years immediately following service.  

In January 2001, the veteran requested service connection for 
osteoarthritis of the feet and foot pain.  

Treatment records received in conjunction with the veteran's 
claim reveal that he was seen with complaints of bilateral 
foot pain with decreased sensation in September 1998.  At the 
time of a June 2001 visit, the veteran was seen with 
complaints of pain, numbness, and tingling in his feet, 
especially at the plantar aspects.  X-rays taken at that time 
revealed bilateral degenerative joint disease at the great 
MTP joints, a small bony plantar spur at the left calcaneus, 
with otherwise unremarkable bilateral foot and ankle plain 
films.  In a July 2001 report, the veteran's private 
physician, S. Theis, M.D., indicated that x-rays of the feet 
showed an osteophyte at the calcaneus at both the attachment 
of the Achilles and the attachment of the plantar fascia.  It 
was also noted that the veteran had significant degenerative 
changes in the first metatarsal phalangeal joints, right 
greater than left.  The veteran's heel symptoms were noted to 
be secondary to plantar fasciitis.  In an August 2001 letter, 
Dr. Theis indicated that the veteran had tenderness over the 
insertion of the plantar fascia.  

At his October 2003 hearing, the veteran testified that while 
in Vietnam he was on patrol chasing the enemy.  During the 
chase he had to jump across a ditch which was 4 feet wide and 
had pungee sticks in the bottom of it.  The arches of his 
feet hit and both his feet started to immediately hurt.  He 
stated that he took some Ferronal and "walked it off."  He 
believed that this injury caused his current foot problems. 

The veteran also attributed his arthritis to having to sleep 
on cold floors while in the Marines.  He reported that he had 
been on crutches for four weeks in 1968 due to plantar 
fasciitis.  

At an April 2004 VA examination, the veteran stated that the 
only injury he could recall in the military was in 1967 when 
he jumped over pungee sticks and landed awkwardly on his feet 
and had three days of foot pain.  He also reported that over 
many years of walking on concrete ship decks, he developed 
foot pain.  He further noted developing plantar fasciitis.  
He stated that the pain was primarily in the heel region.  He 
indicated that he altered his gait to decrease his heel 
strength.  

Physical examination of the feet revealed that the veteran 
had flexible bilateral arches.  He had no clinical evidence 
of flat feet.  He was able to perform double and single toe 
raises, bilaterally.  His subtalar joint was supple and not 
painful.  There was no pain on palpation of the feet.  The 
veteran had very minimal light touch sensation present from 
below the malleoli, bilaterally.  Sensation of both malleoli 
to light touch sensation was grossly intact.  Palpation along 
the insertion of the plantar fascia into the calcaneus as 
well as over the medial and lateral plantar fascia bands 
elicited no pain.  The examiner stated that this finding 
should be taken with a grain of salt considering the veteran 
had significantly decreased sensation in his feet.  X-rays 
were essentially normal with a normal variant, bilaterally.  

The examiner opined that since the veteran had no documented 
injuries or problems in the military; it was not as least as 
likely as not that the problems he was now experiencing were 
related to his military service.  

An April 2004 X-ray report revealed a fracture of the fifth 
metatarsal distally, held in good position with a screw and a 
loop of wire and bony spurs of the os calcis.  

In October 2005, the Social Security Administration reported 
that the veteran had not filed for any disability benefits.  

In June 2006, the veteran was afforded an additional VA 
examination as the examiner who had previously examined the 
veteran in April 2004 was no longer available.  The examiner 
noted that the veteran reported that his only injury in the 
military occurred in 1967 when jumping over pungee sticks and 
landing awkwardly on his feet causing immediate foot pain.  
He also reported developing bilateral foot pain as a result 
of walking on concrete and steel floors while in the Navy.  
He noted pain in his feet and stiffness of his great toes on 
both sides.  He reported flare-ups of foot symptoms with 
walking and cold weather.

Physical examination of the right lower extremity revealed no 
tenderness over the plantar fascia insertion.  The veteran 
had minor tenderness over the MTP joints of his great toe on 
the right side.  Examination of the left extremity revealed 
minor tenderness over the planar fascia insertion on the left 
side.  The veteran had slight erythema of both feet.  X-rays 
revealed right greater than left MTP arthritis of the great 
toe.  The veteran was also noted to have a heel spur which 
was a normal variant on the left side.  He had none on the 
right side.  

It was the examiner's assessment that the veteran had MTP 
joint of the great toe arthritis on X-rays, right greater 
than left, but clinically it appeared left greater than 
right.  He also noted that the veteran possibly had a very 
mild plantar fasciitis on the left side.  

The examiner indicated that the diagnoses of plantar 
fasciitis and arthritis of the MTP joints were not likely to 
be related to or caused by military service or service-
related injuries.  He noted that the diagnoses were present 
in the veteran but occurred much later from the one injury 
that the veteran reported where he landed awkwardly.  He 
indicated that the plantar fasciitis and arthritis came from 
normal use of the bilateral lower extremities.  He stated 
that they could have arisen in a person who was not in the 
military.  

The examiner indicated that the C-file was available and 
reviewed and that he had read all the medical reports, X-
rays, previous examinations, and completed a history and 
examination.  He stated that he made his medical opinion with 
scientific and medical certainty.  

Notwithstanding the presumptions of § 1154, competent 
evidence of a current disability and of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 
536 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).

The veteran served in combat in Vietnam, as shown by his 
receipt of the combat action ribbon.  He has testified to an 
injury during combat, and his report of symptoms in service 
is also competent, and buttressed by the documented evidence 
of leg complaints.  However, there is no competent evidence 
linking current plantar fasciitis or foot arthritis to 
service, including the combat injury.

The veteran has expressed the belief that his current plantar 
fasciitis and bilateral toe arthritis are causally related to 
service.  However, his lay statements in this regard cannot 
be assigned any probative value, as he has not shown, nor 
claimed, that he possesses the medical expertise that is 
required to render a competent opinion as to medical 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

While the veteran was a corpsman in service, and had some 
medical training, there is no evidence that he possesses the 
specialized knowledge needed to diagnose plantar fasciitis or 
bilateral toe arthritis, or express a competent opinion as to 
their etiologies.  Moreover, the June 2006 VA examiner, after 
a thorough review of the C-file and a comprehensive 
examination of the veteran, stated with scientific and 
medical certainty that plantar fasciitis and arthritis of the 
MTP joints were not likely to be related to or caused by 
military service or service-related injuries.  He noted that 
the diagnoses were present in the veteran but occurred much 
later from the one injury that the veteran reported where he 
landed awkwardly.  He further stated that that the plantar 
fasciitis and arthritis came from normal use of the bilateral 
lower extremities and could have arisen in a person who was 
not in the military.  

Not only was plantar fasciitis or arthritis of the feet, 
including the toes, never diagnosed during service, but the 
earliest suggestion in the record of a possible diagnosis of 
plantar fasciitis or arthritis of the foot was recorded 
almost 10 years after the veteran's separation from active 
military service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (holding that lack of treatment for many years 
after service constitutes negative evidence that weighs 
against a claim).  

Because there is not competent evidence of a nexus between 
the diagnosed plantar fasciitis and the arthritis of the 
great toes and the veteran's periods of active military 
service, the preponderance of the evidence is clearly against 
these claims. As such, the benefit of the doubt doctrine is 
not for application, and the claims are denied.


ORDER

Service connection for plantar fasciitis is denied.

Service connection for osteoarthritis of the feet is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


